United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                    March 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-60193
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                     TIMOTHY BRIAN WILLIAMSON,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
            for the Southern District of Mississippi
                       (2:04-CR-26-ALL-1)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.



PER CURIAM:*

     Timothy Brian Williamson appeals his conviction for possession

of an unregistered firearm (sawed-off shotgun) in violation of the

National Firearms Act, specifically 26 U.S.C. §§ 5845(a), 5861(d),

and 5871. The denial of Williamson’s judgment-of-acquittal motion

is reviewed de novo.   See United States v. Izydore, 167 F.3d 213,

219 (5th Cir. 1999); United States v. Payne, 99 F.3d 1273, 1278

(5th Cir. 1996).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Williamson claims the evidence of his dominion and control

over the sawed-off shotgun was too tenuous for the jury to convict

him of possession because the firearm was not in his truck or, if

it was, others had access to the truck.

       To convict based on constructive possession, the Government

must   present   “some   evidence   supporting     at   least   a   plausible

inference that the defendant had knowledge of and access to the

weapon”.    United States v. Mergerson, 4 F.3d 337, 349 (5th Cir.

1993), cert. denied, 510 U.S. 1198 (1994).                According to an

Officer’s testimony, Williamson asserted ownership of both the

truck and an “old shotgun” in it.           When the Officer went to the

location Williamson had given for his truck (in the woods), the

Officer saw the shotgun through the truck’s back window; the

firearm was visible between the two front seats.            Even if others

had access to, or had previously driven, the truck, this is

sufficient to support a finding of constructive possession of the

shotgun by Williamson.      See id.       The jury was entitled to credit

the Officer’s testimony over testimony by defense witnesses that

the firearm was not in the truck but in the woods.

       Williamson also claims there was insufficient evidence to

prove he knew the firearm’s barrel was less than 18 inches in

length.    The Government was required to prove that Williamson knew

of the features of his weapon that made it a “firearm” under §

5845, specifically, that it was a shotgun having a barrel of less


                                      2
than 18 inches in length or an overall length of less than 26

inches.    § 5845(a); see also United States v. Reyna, 130 F.3d 104,

109 (5th Cir. 1997), cert. denied, 523 U.S. 1033 (1998).

     The shotgun was in evidence and could be inspected by the

jury.     Its barrel was 10 inches long and its overall length was

only 16 and one-half inches long.      Such characteristics would be

readily apparent and externally visible. (“When a shotgun’s length

is immediately apparent and externally visible to anyone observing

it, the government’s ability to prove knowledge should not be an

onerous task.”   Reyna, 130 F.3d at 109 n.6.)   A rational jury could

have concluded that Williamson knew of the characteristics of his

weapon that made it a “firearm” subject to registration under

§ 5845(a)(1) and (2).    See id.

                                                         AFFIRMED




                                   3